Citation Nr: 0013670	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  98-16 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a compensable disability rating for service-
connected status post dislocation, fifth finger, right hand, 
on appeal of the initial grant of service connection, to 
include the issue of entitlement to an extraschedular 
evaluation.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1976 to April 
1979.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1998 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  Sufficient evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.

2.  The veteran's right little finger disorder is manifested 
by subjective complaints of pain with occasional stiffness 
and swelling and objective evidence of ankylosis of the 
proximal interphalangeal joint at 30 degrees flexion; a lack 
of .5 centimeter of the little finger to the transverse fold; 
full opposition of the thumb to the little finger; and 5/5 
hand grip without the use the little finger to perform the 
cylindrical grip action.

3.  The veteran's right little finger disorder does not 
present an exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  The veteran's claim for a compensable rating is well 
grounded, and VA has satisfied its duty to assist him in 
developing facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103 (1999).

2.  The criteria for a compensable evaluation for service-
connected status post dislocation, fifth finger, right hand, 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71(a), Diagnostic 
Code 5227 (1999).

3.  The evidence does not warrant referral to the appropriate 
VA official for consideration of an extraschedular rating for 
the veteran's right little finger disorder.  38 C.F.R. 
§ 3.321(b)(1) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran was granted service connection and assigned a 
noncompensable disability rating for status post dislocation, 
fifth finger, right hand, by means of a June 1998 rating 
decision, effective from February 13, 1998.   He appealed the 
RO's decision to the Board.  He argues that he is entitled to 
a compensable rating because he is unable to straighten his 
finger and has a lot of pain.  He further claims that he has 
nerve damage.

The veteran was afforded a VA examination in November 1998.  
He complained of right little finger pain, occasional 
stiffness, and swelling.  It occurred one to two times per 
month and lasted for several days.  He worked as a 
construction worker and heavy work precipitated the pain.  He 
took medication for pain.  

On physical examination, the examiner found that the 
veteran's proximal interphalangeal (PIP) joint was ankylosed 
at 30 degrees flexion.  The veteran lacked .5 centimeter 
little finger to the traverse fold.  He had full opposition 
of the thumb to his little finger.  Passively, the examiner 
was able to oppose the veteran's transverse fold with the 
little finger.  There was 5/5 hand grip, but the veteran did 
not use his little finger to perform the cylindrical grip 
action. 



II.  Legal analysis

The veteran appealed the initial assignment by the RO of the 
disability rating for his service-connected disability.  
Accordingly, his claim for a compensable rating for her 
service-connected disability is well-grounded.  Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995) (holding that when a 
claimant is awarded service connection for a disability and 
subsequently appeals the initial assignment of a rating for 
that disability the claim continues to be well grounded as 
long as the rating schedule provides for a higher rating and 
the claim remains open). 

Sufficient evidence is of record to rate the veteran's 
service-connected right little finger disorder properly.  The 
RO provided him an appropriate VA examination and there is no 
indication of additional records that the RO failed to 
obtain.  Therefore, no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).

This appeal being from the initial rating assigned to 
disability upon awarding service connection, the entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).  Such staged ratings are 
not subject to the provisions of 38 C.F.R. § 3.105(e), which 
generally require notice and a delay in implementation when 
there is proposed a reduction in evaluation that would result 
in reduction of compensation benefits being paid.  Fenderson, 
12 Vet. App. at 126.  The veteran's appeal of the original 
grant of service connection rendered the June 1998 rating 
decision non-final, and the Board here considers all evidence 
in determining the appropriate evaluation.  

As the regulations and rating criteria to be applied are the 
same, the Board finds no prejudice to the veteran in 
considering the issue as one of entitlement to a higher 
rating on appeal from the initial grant of service 
connection.  Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  
The veteran has been provided appropriate notice of the 
pertinent laws and regulations and has had his claim of 
disagreement with the original rating properly considered 
based on all the evidence of record.   

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (1999).  For a claim where the veteran has 
disagreed with the original rating assigned for a service-
connected disability, it is necessary to determine whether he 
has at any time since his original claim met the requirements 
for a higher disability rating.  See Fenderson.  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work, 38 C.F.R. § 4.2 
(1999), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (1999).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (1999). 

As noted above, in Fenderson the United States Court of 
Appeals for Veterans Claims (formerly the U.S. Court of 
Veterans Appeals) (Court) held that "staged" ratings could 
be assigned for separate periods of time based on facts 
found.  Nevertheless, where the veteran files a claim for 
service connection for a disability incurred in service, the 
degree of disability that is contemporaneous with the claim 
shall be considered in assigning the initial disability 
rating and not the degree of disability manifested in service 
many years earlier.  Moreover, unlike awards for increased 
disability ratings, there is no mechanism for awarding an 
initial disability rating earlier than the effective date of 
the award for service connection for that disability.  Cf. 
38 C.F.R. §§ 3.157; 3.400(o)(2) (1999).  In this case, the RO 
awarded service connection for status post dislocation, fifth 
finger, right hand, effective from February 13, 1993.  

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(1999).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45 (1999). 

The veteran's service-connected right little finger 
disability is currently assigned a noncompensable disability 
rating under the criteria for ankylosis of individual 
fingers.  38 C.F.R. § 4.71a, Diagnostic Codes 5224-5227 
(1999).  The VA Schedule for Rating Disabilities provides 
compensable evaluations for favorable and unfavorable 
ankylosis of the thumb and index and middle fingers, but it 
does not provide a compensable evaluation for ankylosis of 
any other finger.  38 C.F.R. § 4.71a, Diagnostic Codes 
5224-5227 (1999).  A reduction in earning capacity to a 
compensable degree is apparently not contemplated by 
ankylosis of one of the other fingers, such as the veteran's 
little finger in this case, and this is reflected in the 
rating schedule by the noncompensable evaluation provided for 
such a disability. 38 C.F.R. § 4.71a, Diagnostic Code 5227 
(1999).

Additionally, the Rating Schedule provides the following 
rules for rating ankylosis of the fingers:  "In classifying 
the severity of ankylosis and limitation of motion of single 
digits and combination of digits the following rules will be 
observed:  (1) Ankylosis of both the metacarpophalangeal and 
proximal interphalangeal joints, with either joint in 
extension or extreme flexion will be rated as amputation, (2) 
Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, even though each is individually in 
favorable position will be rated as unfavorable ankylosis, 
(3) With only one joint of a digit ankylosed or limited in 
its motion the determination will be made on the basis of 
whether motion is possible to within 2 inches (5.1 cm) of the 
median transverse fold of the palm; when so possible, the 
rating will be for favorable ankylosis, otherwise 
unfavorable, (4) With the thumb, the carpometacarpal joint is 
to be regarded as comparable to the metacarpophalangeal joint 
of other digits."  38 C.F.R. § 4.71(a) (1999).  Finally, 
with regard to the little finger, extremely unfavorable 
ankylosis will be rated as amputation under diagnostic codes 
5152 through 5156.  38 C.F.R. § 4.71(a), Diagnostic Code 5227 
(1999).

The Board has reviewed the entire medical history in this 
case pertaining to the veteran's service-connected right 
little finger disorder and concludes that the current 
residuals of this disability have been appropriately assigned 
a noncompensable disability rating by the RO.  Abnormal 
findings consist primarily of ankylosis of the PIP joint at 
30 degrees of flexion.  Motion is possible to within .5 
centimeter of the transverse fold of the palm.  The veteran 
also does not use the little finger when performing a 
cylindrical grip action.  In any event, a compensable 
disability evaluation simply is not warranted for ankylosis 
of the little finger, favorable or unfavorable.  Further, 
only one joint of the finger is shown to be ankylosed, and 
there have been no findings of extremely unfavorable 
ankylosis of the right little finger. 

The Board finds that the November 1998 VA examination 
contained adequate descriptions of the degree of functional 
loss due to pain.  The VA examiner described the veteran's 
subjective complaints of pain, including after use at work.  
See 38 C.F.R. §§ 4.2, 4.40, 4.45 (1999); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  However, these symptoms of pain 
are not sufficient to warrant a compensable rating according 
to the rating schedule which does not provide a compensable 
rating even for a little finger rendered completely immobile 
by ankylosis.  Any pain affecting function of the finger is 
not shown to a degree beyond that contemplated by the current 
schedular evaluation assigned to this disability, as 
reflected by the medical findings of record which do not meet 
the criteria for the next higher schedular evaluation.

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(a) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Although the 
Board sympathizes with the veteran's difficulties due to his 
finger disorder, the Board is constrained to abide by VA 
regulations.  Accordingly, the Board is of the opinion that 
the preponderance of the evidence is against the veteran's 
claim for a compensable rating for a right little finger 
disability.  38 C.F.R. §§ 3.102, 4.3 (1999). The assigned 
zero percent disability rating is appropriate.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(1999).  "The governing norm in these exceptional cases is: 
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(1999).

In this case, the RO adjudicated the issue of entitlement to 
an extra-schedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1).  Although the Board has no authority to grant 
an extraschedular rating in the first instance, it may 
consider whether the RO's determination with respect to that 
issue was proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 
9 Vet. App. 88, 95 (1996) (Board may consider whether 
referral to "appropriate first-line officials" for 
extra-schedular rating is required); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996) (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1)).

The RO found that referral for extra-schedular consideration 
was not warranted in this case.  The Board agrees.  The Board 
finds no evidence of an exceptional disability picture in 
this case.  The schedular evaluations for a right little 
finger disorder are not inadequate.  The veteran has not 
required any recent periods of hospitalization for his 
service-connected finger disorder.  There is no evidence in 
the claims file to suggest that marked interference with 
employment is the result of the service-connected disability.  
The veteran is employed as a construction worker.  Thus, the 
Board finds that the absence of evidence presenting such 
exceptional circumstances preponderates against referring the 
claim for consideration of an extra-schedular rating for the 
service-connected disability.  The disability is 
appropriately rated under the schedular criteria.


ORDER

Entitlement to a compensable disability rating for service-
connected status post dislocation, fifth finger, right hand, 
on appeal of the initial grant of service connection, to 
include the issue of entitlement to an extraschedular 
evaluation, is denied.

		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals


 

